Citation Nr: 1608384	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma (SCC) of the tongue with metastasis to the neck.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to the claimed SCC.

3. Entitlement to service connection for a loss of sense of taste, to include as secondary to the claimed SCC.

4. Entitlement to service connection for numbness of the left side of the face, neck, and chest, to include as secondary to the claimed SCC.

5. Entitlement to service connection for anemia, to include as secondary to the claimed SCC.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to the claimed SCC.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran requested a Board videoconference hearing in his February 2015 substantive appeal, but cancelled the request, and it is therefore considered withdrawn.  Additional evidence, including a February 2015 VA addendum opinion, VA treatment records, medical articles, and a July 2015 private medical opinion, was submitted into the record after the certification and transfer of the file to the Board in February 2015.  However, the Veteran's attorney specifically "waive[d] RO review of new evidence," including the July 2015 private medical opinion, in a November 2015 statement.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for anemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Squamous cell carcinoma (cancer) of the tongue with metastasis to the neck, was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's squamous cell carcinoma of the tongue with metastasis to the neck is related to an event, injury, or disease in service, including his exposure to contaminated drinking water therein.

2. A left shoulder disability was not manifested during service or within one year of service and is not shown to be related to his service; the claimed cancer of the tongue and neck is not service-connected.

3. A loss of sense of taste was not manifested during service and is not shown to be related to his service; the claimed cancer of the tongue and neck is not service-connected.

4. Numbness of the left side of the face, neck, and chest, was not manifested during service and is not shown to be related to his service; the claimed cancer of the tongue and neck is not service-connected.

5. PTSD was not manifested during service and is not shown to be related to his service; the claimed cancer of the tongue and neck is not service-connected.


CONCLUSIONS OF LAW

1. Service connection for squamous cell carcinoma (cancer) of the tongue with metastasis to the neck is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. Service connection for a left shoulder disability is not warranted; the claim of service connection for a left shoulder disability as secondary to cancer of the tongue and neck lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
3. Service connection for a loss of sense of taste is not warranted; the claim of service connection for a loss of sense of taste as secondary to cancer of the tongue and neck lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4. Service connection for numbness of the left side of the face, neck, and chest is not warranted; the claim of service connection for numbness of the left side of the face, neck, and chest as secondary to cancer of the tongue and neck lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5. Service connection PTSD is not warranted; the claim of service connection for PTSD as secondary to cancer of the tongue and neck lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A February 2012 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for cancer of the tongue and neck, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  A February 2013 letter notified him the information needed to substantiate and complete his claims of service connection, including on a secondary basis, for a left shoulder disability, a loss of sense of taste, and numbness of the left side of the face, neck, and chest, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  Neither letter specifically addressed the Veteran's PTSD claim.  However, the Board finds the February 2013 letter provided the notice necessary for the PTSD claim as it provided notice on how to substantiate claims of service connection on a secondary basis, and, as will be further explained below, the Veteran has only alleged the claimed PTSD is secondary to the claimed cancer of the tongue and neck.  Accordingly, the February 2013 letter provided all the information necessary for the Veteran to be able to substantiate the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Furthermore, the Veteran has not alleged that notice in this case was less than adequate.  Consequently, the Board finds that the duty to notify has been satisfied.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records relevant to the claims of service connection for cancer of the tongue and neck, a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD have been secured.  And as will be explained below, the Board is remanding the issue of service connection for anemia, and the Veteran will be given another opportunity to submit private treatment records he specifically indicated were only relevant to that claim.  He has not identified any additional records that could be used to support his claims of service connection for cancer of the tongue and neck, a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.   The Federal Circuit Court concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  Here, neither the Veteran nor the record provides a reason to believe any outstanding records may be relevant to the claims of service connection for cancer of the tongue and neck, a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD.  Accordingly, a remand of those claims for the procurement of the treatment records pertaining to his anemia would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

A VA examiner provided medical opinions addressing the Veteran's cancer of the tongue and neck claim in August 2013 and in a January 2015.  In multiple statements, the Veteran has alleged these opinions are inadequate because the examiner based her opinions on false information included in treatment records from providers who the Veteran has alleged reported false information and subsequently sued for medical malpractice.  However, the Board finds the VA examiner conducted a thorough review of the Veteran's claims file, provided an accurate and informed discussion of the pertinent history and features of the disability on appeal based on the evidence in the claims file, and supported her opinions with adequate rationale.  Accordingly, the Board finds the opinions adequate for adjudication purposes.  He was not afforded a VA examination for claims of service connection for a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claims for service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes examinations and opinions with respect to the Veteran's claims for service connection for a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD are not needed because the record does not contain any evidence indicating a link between those disabilities and service.  The Veteran has not alleged such disabilities are related to service, but secondary to the claimed cancer of the tongue and neck.  Given the finding herein that service connection is not warranted for cancer of the tongue and neck, VA is not required to further develop those claims under the duty to assist.  See McLendon, supra.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Veteran claims his squamous cell carcinoma (SCC) of the tongue (cancer) with metastasis to the neck was caused by his exposure to contaminated water while serving in Camp Lejeune.  He asserts the cancer of the tongue and neck caused a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability. 38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Certain chronic disabilities, such as malignant tumors and arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including cancer and arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims on appeal.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses relating to cancer, a left shoulder disability, a loss of sense of taste, or PTSD.  On December 1972 separation examination, his head, face, neck and scalp; mouth and throat; upper extremities; and psychiatric health were clinically evaluated as normal.  

A December 2004 private treatment note indicates the Veteran reported smoking four cigarettes a day, but not drinking.

An April 2007 private treatment note notes the Veteran complained of a red bump on the left side of his tongue that he reported had been there since he bit his tongue a couple of years before.  A tongue lesion was assessed.  He complained of a lump on the left side of his neck that had been present for three months to the same provider in December 2008.  At that time, he reported he did not smoke and had quit four years before.  He said he had the occasional drink.  A mass on the left tongue base was biopsied in March 2009, and SCC of the left base of the tongue was diagnosed.  A March 2009 private treatment record notes the Veteran reported had quit smoking 12 years earlier and had an average of one beer a day.  An April 2009 gastroenterology consultation report notes he had been diagnosed with head and neck cancer and was undergoing chemotherapy and radiation therapy.  Other treatment records described it as oropharyngeal cancer, SCC of the left oropharynx, and/or tongue-based tonsil SCC.  Mild dysphagia was assessed in May 2009.  In July 2009, he underwent a left radical neck dissection for metastatic SCC of the left neck.  It was also described as SCC of the head and neck.  

In October 2010, a private physician noted the Veteran was unable to move his left shoulder higher than 90 degrees status post (S/P) radical neck surgery and removal of neck muscles.  Left shoulder pain was assessed and the physician opined it could have been due to the surgery or osteoarthritis.  He was referred to a specialist and reported the left shoulder began after his neck surgery.  An October 2010 X-ray of the left shoulder showed hypertrophic changes of the left shoulder.  An MRI revealed tear of the supraspinatus, moderately severe stenosis with evidence of impingement due to hypertrophic changes, and a cyst versus a loculated fluid in the subacromial bursa.  Left shoulder adhesive capsulitis and inflammation, possibly secondary to post-radiation capsulitis was assessed.  

A March 2011 private cardiovascular treatment record notes the Veteran reported smoking one pack a day for 20 years but that he had quit in the 1990s.  It notes he also reported drinking three to four alcoholic beverages a day.   

In April 2011, a private physician diagnosed the Veteran with anxiety/depression after he reported worrying about a work-related meeting.  

A September 2011 private treatment note indicates he complained of xerostomia, neck tenderness, ear numbness, and left shoulder weakness, and the physician related the complaints to his neck dissection.  In April 2012, he complained of distortion of his sense of taste and numbness around his left ear.  In June 2012, the physician noted a history of anxiety. 

A July 2012 private treatment record notes the Veteran reported he burned his tongue while swallowing hot soup and said it had been bothering him for a week.

In letters to his Congressman that were received by VA in February 2012 and 2013, the Veteran reported he had throat cancer and asserted it was caused by his exposure to contaminated water while stationed at Camp Lejeune.  

In various statements, the Veteran asserted his neck surgery caused him to have no feeling on the left side of his face to his left breast.  He also reported the radiation therapy burned his tongue, destroyed his taste buds, and damaged his left shoulder.  He said he lived in fear of the cancer coming back and dying.  

In a May 2013 statement, the Veteran asserted his cancer history specifically caused PTSD.  

In an August 2013 VA opinion, an examiner opined the Veteran's diagnosed SCC of the base of the tongue and metastasis to the neck was less likely as not caused by or a result of his exposure to contaminated water at Camp Lejeune.  She noted the Veteran's exposure history did not rise to the level of concern.  She also summarized his medical history in detail, noting he had quit smoking around 1997 and was noted to drink a beer a day in 2009.  She cited the government's cancer web site for the finding that risk factors for lip and oral cancer include tobacco and alcohol use, exposure to sunlight, being male, and having the human papillomavirus (HPV).  She noted the Merck Manual indicated over 95 percent of Americans who are affected by SCC each year smoke tobacco, drink alcohol, or both.  She noted the risk factors most frequently associated with head and neck cancer include smoking, alcohol consumption and the HPV.  She indicated one study suggested the age of when someone started smoking and duration of smoking (over 35 years) were high risk factors, and a cessation of smoking was associated with a significant decrease in relative risk.  She cited another study for its finding that there was no significant association between exposure to perchloroethylene (PCE) and incidences of cancer of the oral cavity.  Another article, she said, reviewed more than 80 published papers and letters concerning the cancer epidemiology of people exposed to trichloroethylene (TCE), and they found no statistically significant findings when looking at head and neck cancers.  She concluded the literature had not found a definitive increased risk of cancer of the head and neck associated with exposure to solvents, including TCE and PCE.   

In his October 2013 notice of disagreement, the Veteran argued the August 2013 VA opinion was inadequate because the examiner did not consider whether benzene could have caused the cancer.  He also argued the cancer should have been considered esophageal cancer, noting it started in his mouth and spread to lymph nodes in his neck, suggesting anything from the mouth to the stomach is part of the esophagus.  He asserted additional chemicals found in the Camp Lejeune water, including PCE, ethylbenzene, xylene, vinyl chloride, PCP and TCP, caused his cancer, noting a Dr. Richard Clapp had studied the water and found levels of such chemicals were 150 times higher than what is considered safe.   

A November 2013 VA PTSD screening was positive.  A March 2014 VA X-ray of the left shoulder showed mild arthritic changes.  In April 2014, a VA otolaryngologist evaluated the Veteran for eligibility under the Camp Lejeune protocol.  He noted that to the best of his knowledge the Veteran had advanced-stage tongue cancer with metastasis to his neck and opined the oral cavity squamous cell carcinoma of the tongue does not fit any of the of the categories of conditions found to be related to exposure to contaminated water at Camp Lejeune, including esophageal cancer.  A June 2014 VA psychiatric note shows he was diagnosed with unspecified anxiety disorder.  A July 2014 note indicates he denied a history of tobacco use and reported drinking an average of six beers a week. 

In a January 2015 statement, the Veteran again asserted his cancer should be considered esophageal cancer.

In a January 2015 addendum opinion, the same VA examiner who provided the August 2013 opinion reported benzene is a chemical that is known to cause acute myeloid leukemia and not known to cause SCC of the oral cavity, referencing two separate studies.  She opined the Veteran's SCC of the tongue was due to his long history of tobacco abuse and alcohol use, noting the March 2011 cardiology consultation note indicated he reported drinking three to four alcoholic beverages a day and smoking a pack a day for 20 years until he quit in the 1990s.  She also noted smokers are exposed to benzene through cigarettes.  She concluded that his "exposure to organic solvents through contaminated water while at Camp Lejeune was not the etiology of his oral cancer in view of the overwhelming knowledge of the effects of tobacco and alcohol on causing squamous cell carcinoma or the oral cavity."  

In a February 2015 statement, the Veteran argued the VA opinion was inadequate because it was based on medical records of providers who he had sued for medical malpractice.  He said none of his medical records indicated he was a pack-a-day smoker or heavy drinker.  He asserted he smoke the occasional cigar over the years, but never smoked a pack of cigarettes a day or was a heavy drinker.  He asserted the high rate of exposure to dangerous chemicals at Camp Lejeune caused his cancer.  He submitted an article from the Agency for Toxic Substances and Disease Registry (ATSDR) web site that indicated PCE, which over time degrades to TCE, trans-1,2-dichloroethylene (DCE) and vinyl chloride, was the main contaminant in the Camp Lejeune water.  Benzene was also found.  

In a March 2015 statement, the Veteran reported he never smoked and said he had sued the doctor who noted he did for malpractice.  He submitted another article from the ATSDR web site that indicated a study that compared a population from Camp Pendleton that was similar to the Camp Lejeune cohort on risk factors such as training, occupations, and smoking found the Camp Lejeune group had higher mortality rates for cancers of the cervix, esophagus, kidney, liver, lung, pancreas, prostate, rectum, and soft tissue.  The findings for the smoking-related causes of death such as stomach cancer, cardiovascular disease, and COPD suggested that smoking would have only a slight impact on the associations between causes of death and exposure to the drinking water contaminants at Camp Lejeune.  The article noted the study did not provide definitive evidence for causality and could not answer the question of whether an individual has been affected by exposures at Camp Lejeune.  

In a July 2015 statement, the Veteran again asserted the VA opinion was inadequate because he was not a heavy smoker and/or drinker.  He asserted he had never smoked and only had a beer every now and then. He said she based her opinions on medical records that were created by doctors who he had sued for medical malpractice.  

In a July 2015 opinion, a private advanced registered nurse practitioner (ARNP) noted he had reviewed the Veteran's claims file and opined the Veteran's "squamous cell carcinoma oropharynx based of tongue (esophageal)" condition is at least as likely as not related to exposure to contaminated water at Camp Lejeune.  He noted the residuals of the "squamous cell carcinoma of the tongue" included chronic dysphagia, skin changes, skin disfigurement, chronic numbness, left shoulder adhesive capsulitis, anemia, and a mental health condition, including anxiety and depression."  The private opinion provider considered the VA examiner's opinion to be highly speculative and not substantiated by the Veteran's history of exposure to contaminated water at Camp Lejeune, his history of tobacco and alcohol use, and the available medical literature.  He specifically argued her opinion was inadequate because she failed to consider the Veteran's 11-year cessation of smoking and that drinking one beer a day does not present a risk factor.  He referred to medical literature that suggested a cessation of smoking reduces the risk of cancer and other diseases and that low-level consumption of alcohol did not increase the risk for esophageal cancer.  He also referred to studies, including the one described in the ATSDR article submitted by the Veteran in March 2015, that found exposure to contaminated water at Camp Lejeune caused higher mortality rates for multiple cancers, including of the esophagus.  Another article he referred to concluded there was "limited/suggested evidence" of an association between chronic exposure to PCE and esophageal cancer.  The examiner concluded the evidence showed the Veteran had SCC of the "oropharynx (esophageal cancer)" and that "PCE is linked to esophageal cancer."   

Squamous cell carcinoma of the tongue with metastasis to the neck

VA and private treatment records show the Veteran squamous cell carcinoma of the left base of the tongue with metastasis to the neck.  A current disability is therefore established.  Thus, the remaining question is whether such disability related to service.  

The Veteran contends his cancer of the tongue with metastasis to the neck was caused by his exposure to contaminated water while serving in Camp Lejeune.
VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  

The Veteran's service personnel records show he was stationed at Camp Lejeune during various periods between May 1970 and December 1972; therefore, it will be assumed that he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  Fourteen diseases, including esophageal cancer, have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.

However, the Board finds that the evidence of record does not support a finding of service connection for the Veteran's squamous cell carcinoma of the left base of the tongue with metastasis to the neck.  

The Veteran's treatment records show the squamous cell carcinoma of the tongue with metastasis to the neck was diagnosed in March 2009; there is no evidence of it manifesting within the first post-service year.  Entitlement to service connection for squamous cell carcinoma of the tongue with metastasis to the neck based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) and on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  

Moreover, the Board finds the preponderance of the evidence is against a finding that the Veteran's squamous cell carcinoma of the tongue with metastasis to the neck is related to an event, injury, or disease in service, including his exposure to contaminated drinking water.

The credibility and weight to be attached to medical opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In her August 2013 and January 2015 opinions, the VA examiner opined the Veteran's diagnosed SCC of the base of the tongue with metastasis to the neck was less likely as not caused by or result of his conceded exposure to contaminated water at Camp Lejeune.  She based her opinions on a number of factors, including that private treatment records suggested the Veteran had reported a history of smoking and consuming alcohol, noted risk factors for risk factors for oral, head, and neck cancer.  The Board has considered the Veteran's reports of his private treatment records including false information and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge, including whether he smoked cigarettes or not.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find his reports of having not smoked at all credible because his statements are inconsistent with the contemporaneous evidence.  Between December 2004 and March 2011, multiple private treatment providers noted the Veteran reported smoking in the past.  Notably, the 2004 records include a form that instructs the patients to provide relevant information, and it appears the Veteran himself circled "Yes" to indicate he was smoking and wrote "4" in the space asking for the daily frequency.  The physician then noted he reported smoking four cigarettes a day in his treatment note.  Regardless, in her August 2013 opinion, the VA examiner reported the medical literature indicated studies had not found a definitive increased risk of cancer of the head and neck associated with exposure to solvents, including TCE and PCE. And in her January 2015 opinion, she reported benzene is a not known to cause SCC of the oral cavity.  In other words, she based her opinions on more factors than the Veteran's smoking and drinking history and supported them with medical literature.  Accordingly, the Board finds her opinions highly probative.

The private examiner based his opinion largely on the premise of the Veteran having esophageal cancer, referring to studies that indicated evidence of association between exposure to chemicals found in the contaminated water at Camp Lejeune and esophageal cancer, including ATSDR article that was also submitted by the Veteran in March 2015.  However, the record does not show the Veteran was ever diagnosed with esophageal cancer.  His treatment records characterized his cancer as squamous cell carcinoma of the tongue with metastasis to the neck, head and neck cancer, oropharyngeal cancer, SCC of the left oropharynx, and/or tongue-based tonsil SCC, but not esophageal cancer.  Notably, in April 2014, a VA otolaryngologist opined the Veteran's diagnosed cancer not fit any of the categories of conditions found to be related to exposure to contaminated water at Camp Lejeune, including esophageal cancer.  Accordingly, the Board finds the probative value of the July 2015 private opinion is reduced.

In the absence of any persuasive and probative evidence that the Veteran's squamous cell carcinoma of the tongue with metastasis to the neck was etiologically related to active service, including his exposure to contaminated water therein, service connection is not warranted, and the claim must be denied.

The Board has also considered the Veteran's statements attributing his tongue and neck cancer to service and his exposure to contaminated water therein, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his cancer of the tongue and neck.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007)

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left shoulder, loss of sense of taste, numbness, and PTSD

The Board notes that the Veteran's claims of service connection for a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD are strictly ones of secondary service connection; it is neither alleged, nor suggested by the record that the Veteran developed such disabilities as directly or presumably due to service.  Even if it were alleged, the evidence of record does not support entitlement on a direct or presumptive basis.  The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses relating to a left shoulder disability, a loss of sense of taste, numbness to the left side of the face, neck, or chest, and PTSD.  On December 1972 separation examination, his head, face, neck and scalp; mouth and throat; upper extremities; and psychiatric health were clinically evaluated as normal.  Post-service treatment records show the Veteran has been diagnosed with left shoulder arthritis, but there is no X-ray evidence of left shoulder arthritis manifesting within the first post-service year. 

The Veteran's secondary service connection claims for a left shoulder disability, a loss of sense of taste, numbness to left side of the face, neck, and chest, and PTSD must be denied as a matter of law, because there is no service-connected disability upon which to base a secondary service connection claim.  38 C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has established above that service connection for cancer of the tongue and neck is not warranted.  The Veteran is not service-connected for any other disability.  Consequently, a threshold legal requirement for a valid claim of secondary service connection is not met.
The Board concludes that the preponderance of the evidence is against the claims of service connection for a left shoulder disability, a loss of sense of taste, anemia, or PTSD, and that there is no doubt to be resolved.  Hence, the claims must be denied.



ORDER

Entitlement to service connection for SCC of the tongue with metastasis to the neck is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a loss of sense of taste is denied.

Entitlement to service connection for numbness of the left side of the face, neck, and chest is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds additional development is necessary before a decision may be rendered regarding the claim of service connection for anemia.  He has not been afforded VA examination with regard to his claim for service connection for anemia.  In August 2013, he submitted an article from the ATSDR web site that indicates long-term exposure to benzene can cause anemia.  Based on the foregoing, the Board finds an examination is necessary.  Additionally, the Veteran has asserted a private physician, Dr. Robert Beagley, diagnosed anemia shortly after he was discharged from service.  He reported he was not sure whether Dr. Beagley was still alive, but provided authorizations for any such records in January and March 2015.  It does not appear that such records have been sought.  On remand, any such records pertaining to treatment for anemia should be sought and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all medical providers (VA and private) who treated his anemia and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified, including Dr. Robert Begley.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  Document all such development efforts in the record.

2. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of his anemia.  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination (that includes any diagnostic studies deemed necessary).  Based on the record and examination of the Veteran, the examiner should provide responses to the following: 

Is at least as likely as not (a 50% or better probability) that the Veteran's anemia is related to his service, to include due to exposure to contaminated water at Camp Lejeune in service?

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of service connection for anemia.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


